___________

                           No. 96-1822
                           ___________

Karen R. Harris; Earl Harris;   *
Judith Romine; James Romine,    *
                                *
          Appellants,           *
                                *
     v.                         *
                                *
Capitol American Life           *   Appeal from the United States
Insurance Company; Capitol      *   District Court for the
American Group of Companies;    *   Southern District of Iowa.
Capitol American Financial      *
Corporation; Association of     *        [UNPUBLISHED]
Full Time Farmers and Ranchers *
of America; Trustee and the     *
Trust of the Farmers and        *
Ranchers Group Cancer Insurance *
Trust; Inter-State Service,     *
Inc.; Mike Muench; Wayne        *
Briggs; Clarence Bock; Kris     *
Ennis; Phil Mihalakis,          *
                                *
          Appellees.            *

                           ___________

                  Submitted:    December 10, 1996

                      Filed: December 17, 1996
                           ___________

Before BOWMAN and HEANEY, Circuit Judges, and SMITH,1 District
     Judge.

                           ___________

PER CURIAM.


     Plaintiffs are members of the Association of Full Time Farmers
and Ranchers of America who purchased insurance through the
Association from Capitol American Life Insurance Company.



     1
      The Honorable Ortrie D. Smith, United States District Judge
for the Western District of Missouri, sitting by designation.
Plaintiffs appeal from the order of the District Court2 granting
defendants' motion to dismiss and motion for summary judgment on
plaintiffs' claims, which are based on the Racketeer Influenced and
Corrupt Organizations Act, 18 U.S.C. §§ 1961-1968 (1994), the Truth
in Lending Act, 15 U.S.C. §§ 1601-1677 (1994), mail fraud, 18
U.S.C. § 1341 (1994), and wire fraud, 18 U.S.C. § 1343 (1994).


     We have reviewed carefully the record and the parties'
arguments and have concluded that the District Court was clearly
correct in granting defendants' motions for the reasons stated in
the court's order. The order of the District Court is summarily
affirmed. See 8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable Ronald E. Longstaff, United States District
Judge for the Southern District of Iowa.

                               -2-